Citation Nr: 0727903	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran's wife, son, and daughter


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2005, the veteran's wife testified at a personal 
hearing before a Decision Review Officer at the RO.  In July 
2007, the veteran's wife, son, and daughter testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of these hearing have been associated 
with the claims file.  Additional evidence was submitted at 
the July 2007 hearing and initial consideration of the 
evidence by the RO was waived.  See 38 C.F.R. § 20.1304(c) 
(2006).


FINDINGS OF FACT

1.  The record lacks competent evidence that the veteran 
developed asthma during service.

2.  The record lacks competent evidence that the veteran has 
continuing residuals of a left knee injury that happened 
during service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Residuals of a left knee injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in July 2004, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in claims for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claims, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The July 2004 notification letter did not 
include the last two elements; however, the Board finds no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Furthermore, the veteran was given notice as 
to degrees of disability and effective dates in a March 2006 
letter (the same month the Court issued its decision in 
Dingess/Hartman).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, a letter from the 
veteran's daughter, and a picture.  In a September 2004 
statement, the veteran reported that records up until 1994 
were probably destroyed.  VA has tried to obtain the 
veteran's service records; however, according to the National 
Personnel Records Center (NPRC), these records were destroyed 
in a fire.  The NPRC also reported that relevant Surgeon 
Generals Office records were unavailable.   

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements, and the lay statements of his family.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of lay statements, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claims in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has asthma and residuals of a 
left leg injury as a result of his service in the United 
States Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A March 2005 response to an inquiry for records resulted in a 
response from the National Personnel Records Center (NPRC) 
reporting that the veteran's service medical records and 
relevant Surgeon Generals Office records were destroyed in an 
accidental fire at the NPRC.  The Board wishes to make it 
clear that it understands the Court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran has submitted competent medical evidence showing 
that he has asthma and that he recently had a left knee 
replacement.  Accordingly, the remaining question is whether 
or not these disabilities are related to his active military 
service.

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran currently has asthma or residuals of a knee injury 
that were incurred in or aggravated by his active military 
service.  

A September 1950 VA treatment record shows that the veteran 
was diagnosed with mild bronchial asthma at that time.  This 
report, made just less than 8 months after the veteran's 
discharge, states that the veteran's past was "[n]on-
contributory except for the two attacks of asthma in the last 
4 [months]..."  The report of the veteran's history also 
stated that the veteran was at a sanatorium at the age of 12 
- 13, and was never told that he has tuberculosus.  This 
report was made recently after the veteran's discharge from 
service and specifically notes the veteran's history 
regarding asthma, but it does not indicate that the veteran 
had any asthma attacks during service.  In fact it is 
suggested that the first asthma attack was after service.  
This is strong evidence against the veteran's claim for 
service connection for asthma.  

It is further noted that the report of this hospitalization 
makes no reference to any knee complaints of findings.  This 
contraindicates the presence of any chronic or continuing 
knee disorder at the time of this hospitalization.

While the veteran has submitted medical evidence showing 
current disability, none of the competent medical evidence 
relates the veteran's asthma or left knee problems to his 
service.  The only evidence of record linking the veteran's 
current disabilities to his time in the United States Army is 
the statements and testimony of the veteran and his family.  

The record shows that the veteran has asserted, mostly 
through family members as he is currently in a nursing 
facility with dementia, that his asthma started in service 
and that he has had knee problems since service.  The 
veteran's wife stated that the veteran's asthma "popped up" 
during service and that she saw the veteran during service 
with scratches from his neck down to his leg and that he was 
on crutches at the time.  The veteran's children have also 
stated that their father limped and used an inhaler.  The 
veteran could render an opinion as to having pain, shortness 
of breath, or any other common symptom of asthma or a knee 
injury while he was in service; and his family could testify 
to what they observed; however, as lay persons without the 
appropriate medical training and expertise, they simply are 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of in-service asthma or residuals of a left 
knee injury, and a nexus between the post service diagnoses 
of asthma and left knee problems and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for residuals of a left 
knee injury is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


